      Case 4:21-cv-00005-BMM-JTJ Document 7 Filed 07/21/21 Page 1 of 4

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

  MIKEAL PRUETT,
                                                    CV 21-05-BMM-JTJ
                       Plaintiff,

        vs.                                                     ORDER

  KARI ALSTAD, et al.,

                       Defendants.



BACKGROUND.

      Plaintiff Mikeal Pruett initially filed this suit on January 12, 2021, with two

other inmates. The individual suits were severed, and Pruett is now proceeding on

his own independent claim related to the mailroom practices at CoreCivic

Crossroads Correctional Center. Doc. 5. The operative Complaint remains the

document filed jointly by all three plaintiffs (Doc. 1).

      Pruett is a state inmate proceeding pro se. Pruett alleges that Kari Alstad is

intercepting his mail to the Montana Department of Corrections. Doc. 1 at 7. United

States Magistrate Judge John T. Johnston screened Pruett’s Complaint (Doc. 1)

pursuant to 28 U.S.C. § 1916A.            Judge Johnston issued a Findings and




                                           1
      Case 4:21-cv-00005-BMM-JTJ Document 7 Filed 07/21/21 Page 2 of 4

Recommendation. Doc. 6. No party filed objections to Judge Johnston’s Findings

and Recommendation.

JUDGE JOHNSTON’S FINDINGS AND RECOMMENDATIONS (DOC. 6).

      Judge Johnston determined that Pruett’s claims against Defendant Alstad

survive the screening process. Doc. 6 at 6. The Court requested that Defendant

Alstad waive service of summons and ordered the Clerk of Court to mail certain

documents to Defendant Alstad. Id. at 7. Judge Johnston determined that Pruett’s

claims against Defendants Wolken, Michael, and Bludworth do not survive the

screening process.     Id.   Judge Johnston recommended that the Court dismiss

Defendants Wolken, Michael, and Bludworth because Pruett has failed to state a

claim against them. Id. Judge Johnston also recommended that the Court dismiss

Pruett’s claims against all defendants regarding access to the Courts because Pruett

fails to allege facts related to such a claim. Id.

LEGAL STANDARD

      The Court conducts de novo review of the portions of a magistrate judge’s

findings and recommendations to which a party properly objects.           28 U.S.C.

§ 636(b)(1). A party makes a proper objection by “identifying the parts of the

magistrate’s disposition that the party finds objectionable and presenting legal

argument and supporting authority, such that the Court is able to identify the issues


                                            2
      Case 4:21-cv-00005-BMM-JTJ Document 7 Filed 07/21/21 Page 3 of 4

and the reasons supporting a contrary result.” Montana Shooting Sports Ass’n v.

Holder, 2010 WL 4102940, at *2 (D. Mont. Oct. 18, 2010). The Court will review

for clear error the portions of a magistrate judge’s findings and recommendations to

which a party fails to object or to which a party’s objections constitute only

perfunctory responses argued in an attempt to rehash the same arguments set forth

in the original response. Rosling v. Kirkegard, 2014 WL 693315, at *3 (D. Mont.

Feb. 21, 2014). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syraz, 235 F.3d

422, 427 (9th Cir. 2000).

      No    party   filed   objections   to   Judge    Johnston’s   Findings    and

Recommendations. The Court will review, therefore, Judge Johnston’s Findings and

Recommendations for clear error. See Kirkegard, 2014 WL 693315, at *3.

ANALYSIS.

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Judge Johnston correctly determined that Pruett has alleged

sufficient facts that, when assumed true, could constitute a First Amendment claim

against Defendant Alstad. See Doc. 6 at 4−6. Pruett alleges that Defendant Alstad

is intercepting Pruett’s mail without a penological justification. Doc. 1 at 7. This

allegation could constitute a First Amendment claim against Defendant Alstad.


                                         3
      Case 4:21-cv-00005-BMM-JTJ Document 7 Filed 07/21/21 Page 4 of 4

      Judge Johnston also correctly determined that Pruett fails either to state a

claim against Defendants Wolken, Michael, or Bludworth or to state a claim

regarding access to the courts against any defendant. Pruett does not allege any facts

against these Defendants. Pruett does not allege any facts related to a claim

regarding access to the courts. There exists, therefore, no clear error in Judge

Johnston’s recommendation that the Court dismiss Defendants Wolken, Michael,

and Bludworth and that the Court dismiss Pruett’s claim regarding access to the

courts. See Doc. 6 at 7.

                                      ORDER

      IT IS ORDERED that Judge Johnston’s findings and recommendations

(Doc. 6) is adopted in full.

      1. Defendants Wolken, Michael, and Bludworth are DISMISSED.

      2. Pruett’s claims regarding access to the Courts are DISMISSED.

      DATED this 21st day of July, 2021.




                                          4
